DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claim Objections
Claims 1, 12, 22, 24 and 30 are objected to because of the following informalities:  
Claim 1, lines 3 and 9 recite “non-uniform allocation”. The examiner believes that “non-uniform” should be deleted.
Claim 12, line 6 recites “non-uniformly allocate”. The examiner believes that “non-uniformly” should be deleted.  
Claim 22, line 2 recites “non-uniformly allocate”. The examiner believes that “non-uniformly” should be deleted.
Claim 24, lines 3-4 and 11-12 recite “non-uniform allocation”. The examiner believes that “non-uniform” should be deleted.
Claim 30, line 6 recites “non-uniformly allocate”. The examiner believes that “non-uniformly” should be deleted.  
  Appropriate corrections are required.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-12, 14-16 and 19-24, 26-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over	US 20130215811 A1 (Takaoka et al., hereinafter Takaoka) in view of US 20140254639 A1 (Tahir et al., Tahir).
Regarding claim 1, Takaoka discloses a method of wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a user equipment (UE) (paragraph 54, “UE”), comprising: 
determining a transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated …”, where calculations/budgeting takes place before power allocation) and an allocation of the transmit power budget across transmit chains (“multiplexed”) for a scheduled physical uplink shared channel (PUSCH) transmission according to a plurality of power scaling factor (paragraphs 6-10, 52 and 54, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated in the following order: the transmission power for PUCCH; the transmission power for PUSCH on which UCI is multiplexed; and the transmission power for PUSCH on which no UCI is multiplexed…” and paragraph 10, “when power scaling occurs, the transmission power for a terminal is preferentially allocated in the order of a PUCCH, an SRS, and a PUSCH”);
transmitting to a network entity that scheduled the PUSCH (pars. [0052],[0082]-[0083], “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant)) in LTE-A.”), a power headroom report (PHR) including an indication of the plurality of power scaling factors (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”; “power scaling section 109 performs transmission power scaling on each UL channel…” and as shown in figure 2, after the scaling is performed, additional signal processing is done such as up-conversion, modulation, amplifying, filtering, etc. (please see 112-1,113-1,114, 115), so that the signals can be transmitted via antenna 101.  In addition, in LTE-A, power headroom report (PHR) element is used by the UE in a periodic basis or when DL path loss is detected. The UE performs regular reports to assist the scheduler (base station)  by reporting the power headroom available in the UE, where the headroom is indicated by a “+” positive report (being able to further increment power) or “–“ negative report indicating exceeding the maximum UE transmit power allowed);  and
transmitting the PUSCH using the transmit chains according to the allocation of the transmit power budget (paragraph 168-169, “…in power scaling method 14 used in simultaneous transmission of a (periodic/aperiodic) SRS and a PUSCH…”).
Although Takaoka reads on this limitation by disclosing the utilization of different amplifiers as well as different amplifier classes, the examiner is introducing a new reference that more explicitly discloses determining and transmitting a non-uniform allocation of the transmit power budget (the specification does not support this limitation. There is no indication in the specification what “non-uniform” means. Applicant has not pointed out where in the specification “non-uniform allocation” is described. Are these non-uniform allocations occurring extemporaneously? are these non-uniform allocations referring to power distribution that result in final total allocations of power for each chain being different? surplus power being distributed being different for each chain? Power being distributed only to certain chains? Where this is not an exhaustive list of possible interpretations).
In related art concerning automatic compensation of transmit power of separate transmit chains in MIMO communication, Tahir discloses determining and transmitting a non-uniform allocation of the transmit power budget (pars. [0035], [0039], “if two transmit chains have substantially equal transmit power from transceiver-1 102, but one transmit chain has low SNR due to poor channel characteristics (e.g., excessive signal loss caused by fading, interference, etc.), resulting in low throughput, transceiver-2 104 may reduce the transmit power on the transmit chain with the poor channel characteristics and increase the transmit power on the other transmit chain with the better channel characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tahir’s teachings about determining and transmitting a non-uniform allocation of the transmit power budget with the power allocation method disclosed by Takaoka because one of ordinary skill in the art would have recognized that non-uniform power allocation would allow the “remaining transmit power budget may be allocated between the remaining transmit channels…[if] there is no target throughput for any particular transmit chain…performs a trade-off between the transmit power for all the transmit chains to increase the overall data throughput while maintaining the overall transmit power below the regulatory requirement” (Tahir, par. [0031]). 
Regarding claim 12, Takaoka discloses a method of wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a network entity (paragraph 57, “eNB” corresponding to network entity), comprising: 
scheduling physical uplink shared channel (PUSCH) transmissions from a user equipment (UE) (paragraphs 52 and 54, “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant…” and “eNB configures a UE with a UE-specific Pcell (PCC) and Scell (SCC) and notifies the UE of the UE-specific Pcell and Scell”);
receiving a power headroom report (PHR) including an indication of a plurality information power scaling factors used by the UE to allocate transmit power budgets across transmit chains of the UE for the PUSCH transmission (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”; “power scaling section 109 performs transmission power scaling on each UL channel…” and as shown in figure 2, after the scaling is performed, additional signal processing is done such as up-conversion, modulation, amplifying, filtering, etc. (please see 112-1,113-1,114, 115), so that the signals can be transmitted via antenna 101.  In addition, in LTE-A, power headroom report (PHR) element is used by the UE in a periodic basis or when DL path loss is detected. The UE performs regular reports to assist the scheduler (base station)  by reporting the power headroom available in the UE, where the headroom is indicated by a “+” positive report (being able to further increment power) or “–“ negative report indicating exceeding the maximum UE transmit power allowed. Where the information is transmitted to the eBNode.); and
using the indication of the plurality of power scaling factors to select one or more parameters for scheduling subsequent transmissions from the UE (paragraphs 82-83, “the eNB can perform more appropriate operation in subsequent scheduling (resource allocation) and transmission power…”).
Although Takaoka reads on this limitation by disclosing the utilization of different amplifiers as well as different amplifier classes, the examiner is introducing a new reference that more explicitly discloses.
Tahir discloses determining and transmitting a non-uniform allocation of the transmit power budget (pars. [0035], [0039], “if two transmit chains have substantially equal transmit power from transceiver-1 102, but one transmit chain has low SNR due to poor channel characteristics (e.g., excessive signal loss caused by fading, interference, etc.), resulting in low throughput, transceiver-2 104 may reduce the transmit power on the transmit chain with the poor channel characteristics and increase the transmit power on the other transmit chain with the better channel characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tahir’s teachings about determining and transmitting a non-uniform allocation of the transmit power budget with the power allocation method disclosed by Takaoka because one of ordinary skill in the art would have recognized that non-uniform power allocation would allow the “remaining transmit power budget may be allocated between the remaining transmit channels…[if] there is no target throughput for any particular transmit chain…performs a trade-off between the transmit power for all the transmit chains to increase the overall data throughput while maintaining the overall transmit power below the regulatory requirement” (Tahir, par. [0031]). 
Regarding claim 24, Takaoka discloses an apparatus (fig. 2, “radio communication terminal apparatus”)  for wireless communications (paragraph 65, where radio communication terminals communicate wirelessly using radio signals) by a user equipment (UE) (paragraph 54, “UE”), comprising:
at least one processor (paragraph 299, “processor”) configured to determine a transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated …”, where calculations/budgeting takes place before power allocation) and an allocation of the transmit power budget across transmit chains for a scheduled physical uplink shared channel (PUSCH) transmission according to a plurality of power scaling factors (paragraphs 52 and 54, “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant…” and “eNB configures a UE with a UE-specific Pcell (PCC) and Scell (SCC) and notifies the UE of the UE-specific Pcell and Scell”); and 
a transmitter (Fig. 2, ”radio transmission processing section 115”) configured to:
transmit to a network entity that scheduled the PUSCH ((pars. [0052],[0082]-[0083], “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant)) in LTE-A.”), a power headroom (PHR) including an indication of the plurality of power scaling factors (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”; “power scaling section 109 performs transmission power scaling on each UL channel…” and as shown in figure 2, after the scaling is performed, additional signal processing is done such as up-conversion, modulation, amplifying, filtering, etc. (please see 112-1,113-1,114, 115), so that the signals can be transmitted via antenna 101.  In addition, in LTE-A, power headroom report (PHR) element is used by the UE in a periodic basis or when DL path loss is detected. The UE performs regular reports to assist the scheduler (base station)  by reporting the power headroom available in the UE, where the headroom is indicated by a “+” positive report (being able to further increment power) or “–“ negative report indicating exceeding the maximum UE transmit power allowed);  
Although Takaoka reads on this limitation by disclosing the utilization of different amplifiers as well as different amplifier classes, the examiner is introducing a new reference that more explicitly discloses determining and transmitting a non-uniform allocation of the transmit power budget (the specification does not support this limitation. There is no indication in the specification what “non-uniform” means. Applicant has not pointed out where in the specification “non-uniform allocation” is described. Are these non-uniform allocations occurring extemporaneously? are these non-uniform allocations referring to power distribution that result in final total allocations of power for each chain being different? surplus power being distributed being different for each chain? Power being distributed only to certain chains? Where this is not an exhaustive list of possible interpretations).
Tahir discloses determining and transmitting a non-uniform allocation of the transmit power budget (pars. [0035], [0039], “if two transmit chains have substantially equal transmit power from transceiver-1 102, but one transmit chain has low SNR due to poor channel characteristics (e.g., excessive signal loss caused by fading, interference, etc.), resulting in low throughput, transceiver-2 104 may reduce the transmit power on the transmit chain with the poor channel characteristics and increase the transmit power on the other transmit chain with the better channel characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tahir’s teachings about determining and transmitting a non-uniform allocation of the transmit power budget with the power allocation method disclosed by Takaoka because one of ordinary skill in the art would have recognized that non-uniform power allocation would allow the “remaining transmit power budget may be allocated between the remaining transmit channels…[if] there is no target throughput for any particular transmit chain…performs a trade-off between the transmit power for all the transmit chains to increase the overall data throughput while maintaining the overall transmit power below the regulatory requirement” (Tahir, par. [0031]). 
Regarding claim 30, Takaoka discloses an apparatus (fig. 2, “radio communication terminal apparatus”. This limitation is not clear? It seems like the UE was described as an apparatus in the specification; However, there seems to be no description in the specification where the “network entity’” is described as an apparatus. Although it might be implied that a base station is an apparatus, the manner in which the claim recites it, makes it unclear to determine if the “network entity”/eNB is indeed the apparatus) for wireless communications (paragraph 65, “power scaling method” used in wireless communications) by a network entity (paragraph 57, “eNB” corresponding to network entity), comprising: 	at least one processor (paragraph 299, “processor”) configured to schedule a physical uplink shared channel (PUSCH) transmission from a user equipment (UE) (paragraphs 52 and 54, “PUSCH is scheduled with a primary cell (Pcell) or primary component carrier (PCC) (i.e., to be transmitted with transmission assignment (UL grant…” and “eNB configures a UE with a UE-specific Pcell (PCC) and Scell (SCC) and notifies the UE of the UE-specific Pcell and Scell”); and
a receiver (Fig. 2 and paragraph 57, “radio reception processing section 102”) configured to receive a power headroom report (PHR) including an indication of a plurality of power scaling factors used by the UE to allocate transmit power budgets across transmit chains of the UE for the PUSCH transmission (paragraphs 64-65, “Power scaling detecting section 108 calculates total transmission power of a plurality of CCs (all UL channels) from the transmission power values of a plurality of UL channels outputted from transmission power calculating section 107…”; “power scaling section 109 performs transmission power scaling on each UL channel…” and as shown in figure 2, after the scaling is performed, additional signal processing is done such as up-conversion, modulation, amplifying, filtering, etc. (please see 112-1,113-1,114, 115), so that the signals can be transmitted via antenna 101.  In addition, in LTE-A, power headroom report (PHR) element is used by the UE in a periodic basis or when DL path loss is detected. The UE performs regular reports to assist the scheduler (base station)  by reporting the power headroom available in the UE, where the headroom is indicated by a “+” positive report (being able to further increment power) or “–“ negative report indicating exceeding the maximum UE transmit power allowed), 
where the at least one processor is further configured to use the indication of the plurality of power scaling factors to select one or more parameters for scheduling subsequent transmissions from the UE (paragraphs 82-83, “the eNB can perform more appropriate operation in subsequent scheduling (resource allocation) and transmission power (Adaptive Modulation channel Coding (AMC)) control for the Pcell on which UCI is likely to be transmitted”).
Although Takaoka reads on this limitation by disclosing the utilization of different amplifiers as well as different amplifier classes, the examiner is introducing a new reference that more explicitly discloses determining and transmitting a non-uniform allocation of the transmit power budget (the specification does not support this limitation. There is no indication in the specification what “non-uniform” means. Applicant has not pointed out where in the specification “non-uniform allocation” is described. Are these non-uniform allocations occurring extemporaneously? are these non-uniform allocations referring to power distribution that result in final total allocations of power for each chain being different? surplus power being distributed being different for each chain? Power being distributed only to certain chains? Where this is not an exhaustive list of possible interpretations).
Tahir discloses determining and transmitting a non-uniform allocation of the transmit power budget (pars. [0035], [0039], “if two transmit chains have substantially equal transmit power from transceiver-1 102, but one transmit chain has low SNR due to poor channel characteristics (e.g., excessive signal loss caused by fading, interference, etc.), resulting in low throughput, transceiver-2 104 may reduce the transmit power on the transmit chain with the poor channel characteristics and increase the transmit power on the other transmit chain with the better channel characteristics”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Tahir’s teachings about determining and transmitting a non-uniform allocation of the transmit power budget with the power allocation method disclosed by Takaoka because one of ordinary skill in the art would have recognized that non-uniform power allocation would allow the “remaining transmit power budget may be allocated between the remaining transmit channels…[if] there is no target throughput for any particular transmit chain…performs a trade-off between the transmit power for all the transmit chains to increase the overall data throughput while maintaining the overall transmit power below the regulatory requirement” (Tahir, par. [0031]). 
Regarding claims 3 and 26, Takaoka and Tahir disclose all the limitations of claims 1 and 24, respectively. Takaoka further discloses where  the UE determines each power scaling factor in the plurality of the power scaling factor based on a respective transmit precoding matrix indicator (TPMI) (paragraph 69, “SC-FDMA modulation section 113-1 to 113-N perform precoding by applying a DFT on the symbol sequences on which the transmission power is set…are outputted to combining section 114.”) and the transmit power budget (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels, the transmission power is allocated …”, where calculations/budgeting takes place before power allocation).
Regarding claims 4, 14 and 27, Takaoka and Tahir disclose all the limitations of claims 1, 12 and 24, respectively. Takaoka further discloses where each power scaling factor in the plurality of power scaling factors is defined within a range (paragraphs 6-10, “when power scaling occurs in simultaneous transmission of a plurality of UL channels…” and 168-169, “…in power scaling…in simultaneous transmission of a (periodic/aperiodic) SRS and a PUSCH, power scaling controlling section 109 performs power scaling by keeping (not changing) the transmission power of the PUSCH, and dropping (stopping the transmission or setting the transmission power to be equal to zero) the transmission power of the SRS (of Scell)…”, where a range above  PMAX based on the UE/UEs with technologies (LTE LTE-A and 5G, 4G) or coding that requires the highest power).
Regarding claims 5, 15 and 28, Takaoka and Tahir disclose all the limitations of claims 4, 14 and 27, respectively. Takaoka further discloses where the range is defined by a minimum value at a low end and a maximum value at a high end (paragraphs 6-10, 168-169 and 182, “…when the transmission power of a PUSCH is reduced (halfway) so as to satisfy the requirement with respect to the UE-specific maximum transmission power on the basis of the rule that indicates the power allocation priority for the transmission power of a PUSCH is lower than the transmission power of an SRS…” and PHR, where the headroom considers maximum and minimum  values).
Regarding claims 6, 16 and 29, Takaoka and Tahir disclose all the limitations of claims 1, 12 and 24, respectively. Takaoka further discloses where:  each power scaling factor of the plurality of  power scaling factors is indicated in the PHR using a respective set of K bits; and each respective set of 
K bits represent an index to a bin of power scaling factor value within the range (paragraphs 2-3, 6-10, 168-169 and 182, where indexing scales are represented by K bits, where each scaled power factor is represented by the its respective K bit).
Regarding claim 9, Takaoka and Tahir  disclose all the limitations of claim 1.  Takaoka further discloses   comprising: receiving signaling, from the network entity, indicating how to allocate the transmit power budget across the transmit chains for the PUSCH transmission (paragraphs 6-10, 29 and 64-65, “…when the total transmission power is larger than the UE-specific maximum transmission power, control information indicating " power scaling is necessary" is outputted to power scaling controlling section 109.”, where the base station does the power allocation).
Regarding claim 10, Takaoka and Tahir  disclose all the limitations of claim 9. Takaoka further discloses where: the signaling indicates whether or not the UE can skip at least one step of a multi-step procedure for allocating the transmit power budget across transmit chains (paragraphs 6-10, 29 and 64-65, “…When the total transmission power is smaller than the UE-specific maximum transmission power, control information indicating ‘power scaling is unnecessary’…”).
Regarding claim 11, Takaoka and Tahir  disclose all the limitations of claim 10.  Takaoka further discloses providing signaling to the network entity indicating whether the UE supports skipping the at least one step (paragraphs 6-10, 29 and 64-65, “…When the total transmission power is smaller than the UE-specific maximum transmission power, control information indicating ‘power scaling is unnecessary’…”).
Regarding claims 19 and 32, Takaoka and Tahir  disclose all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where using the indication of the plurality of the power scaling factors to select one or more parameters for scheduling subsequent transmissions from the UE comprises:
associating each power scaling factor in the plurality of power scaling factors with a respective transmit precoding matrix indicator (TPMI) (paragraphs 5-10, 25, 52, 168-169); and
selecting one or more of the respective TPMIs for the subsequent transmissions that enable higher power transmissions from the UE than one or more other TPMIs (paragraphs 5-10, 52, 168-169, where the pre-coding matrixes enhance the rate of the system).
Regarding claims 20 and 33, Takaoka and Tahir  disclose all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where, in order to use the indication of the plurality of power scaling factors to select one or more parameters for scheduling subsequent transmissions from the UE, the at least one processor is further configured to:
select one or more modulation and coding scheme (MCS) values for a given transmit precoding matrix indicator (TPMI) based on the indication of the plurality of power scaling factors (paragraphs 5-10, 29, 64-65, 75 and 78, “pre-coding matrix indicator”, where the pre-coding matrixes enhance the rate of the system).
Regarding claims 21 and 34, Takaoka and Tahir disclose all the limitations of claims 12 and 30, respectively.  Takaoka further discloses where using the indication of the plurality of power scaling factors to select one or more parameters for scheduling subsequent transmissions from the UE comprises:
using the indication of the plurality of power scaling factors to select one or more parameters for performing link adaptation (paragraphs 6-10, 25, 29, 64-65 and 75, where layer 2 protocols ensure link adaptation protocols).
Regarding claim 22, Takaoka and Tahir  disclose all the limitations of claim 12.  Takaoka further discloses signaling, to the UE, an indication of how to allocate the transmit power budgets across the transmit chains for the PUSCH transmissions (paragraphs 6-10, 29, 64-65 and 75).
Regarding claim 23, Takaoka and Tahir  disclose all the limitations of claim 12.  Takaoka further discloses wherein:
the signaling indicates whether or not the UE can skip at least one step of a multi-step procedure for allocating the transmit power budget across the transmit chains (paragraphs 6-10, 29, 64-65 and 75, this limitation is not clear. How it is determined what step to skip?).


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Luo’335 and further in view of Tahir and further in view of US 20120115534 A1 (Luo et al., hereinafter Luo).
Regarding claims 7 and 17, Takaoka and Tahir  disclose all the limitations of claims 6 and 16, respectively.  Takaoka further discloses where:   the bins are uniformly divided within the range (paragraphs 2-3, 6-10, 168-169 and 182, where LTE utilizes OFDM (DL) and SC-FDM (UL) partition a frequency range into multiple (Ks) orthogonal subcarriers, which are also commonly referred to as tones or bins, and where the spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (Ks)).
Takaoka does not specifically disclose where the bins are quantized in a linear domain.
In related art concerning dynamic uplink power control, Luo discloses where the bins are quantized in a linear domain (paragraph 75, “the relationship between Rel-8 ΔTF(i) in Eq. (3) and MCS index may be linear…” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Luo’s teachings where the bins are quantized in a linear domain with Takaoka’s power allocation method because one of ordinary skill in the art would have recognized that linear scaled domain preserve proportional differences where each range value y can be expressed as a linear function of the domain value x. 
Regarding claims 8 and 18, Takaoka and Tahir disclose all the limitations of claims 6 and 16, respectively.  Takaoka further discloses where: the bins are uniformly divided within the range (paragraphs 2-3, 6-10, 168-169 and 182, where LTE utilizes OFDM (DL) and SC-FDM (UL) partition a frequency range into multiple (Ks) orthogonal subcarriers, which are also commonly referred to as tones or bins, and where the spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (Ks)).
Takaoka does not specifically disclose where the bins are quantized in a logarithmic domain.
Luo discloses where the bins are quantized in a logarithmic domain (paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Luo’s teachings where the bins are quantized in a logarithmic domain with Takaoka’s device because one of ordinary skill in the art would have recognized that logarithmic scales constitute a designer’s consideration, since they are useful for data that varies over multiple orders of magnitude. 

    Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, 14-24, 26-30 and 32-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
08/27/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649